Case 1:20-cv-03739-DLC Document 48 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILMINGTON TRUST, NATIONAL ASSOCIATION, : 20cv3739 (DLC)
AS TRUSTER FOR THE BENEFIT OF THE

REGISTERED HOLDERS OF WELLS FARGO : ORDER
COMMERCIAL MORTGAGE TRUST 2016-C34, :

COMMERCIAL MORTGAGE PASS-THROUGH

CERTIFICATES SERIES 2016-C34,

 

Plaintiff,

JOHN H. HAJJAR,

Defendant.

DENISE COTE, District Judge:

For the reasons stated on the record at the July 30
conference, it is hereby

ORDERED that the defendant shall respond to ali outstanding
requests for production and interrogatories by August 6.

IT IS FURTHER ORDERED that the depositions of the
defendant, Lynette Kelly, and Anthony Calascibetta shall be
taken during the week of August 9 and be completed no later than
August 13.

Dated: New York, New York
July 30, 2021

 

United Stdtes District Judge

 
